Citation Nr: 1642641	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for peripheral neuropathy of the upper extremities and lower extremities.  He attributes this condition to his in-service exposure to herbicides.  The issue of secondary service connection as due to service-connected diabetes and lumbar disc disease has also been raised. 

The Board finds that an additional medical opinion is needed to properly adjudicate  the Veteran's claim.  Specifically, there is conflicting evidence as to whether the Veteran currently has peripheral neuropathy of the upper and lower extremities.  Moreover, there is evidence suggesting a possible link between this condition and the Veteran's service-connected degenerative disc disease of the lumbar spine, but this has not been addressed in the medical opinions of record.
  
Specifically, an April 2009 VA examination for diabetes mellitus noted the Veteran's history of tingling and numbness in his feet and hands.  The report also noted, and the Veteran's post service treatment records confirm, that he is taking amitriptyline for this condition.  Following a physical examination, however, the examination report indicated that there were no clinical or objective findings or peripheral neuropathy of the upper and lower extremities.  Despite this finding, the same VA examiner stated that the Veteran "does have a cervical spine condition and a lower back condition that may be contributing to the claimed upper and lower extremities neuropathy."  

In a subsequent VA medical opinion, dated in October 2014, the VA examiner opined that the Veteran's neuropathy was not caused by his service-connected diabetes mellitus.  In support of this opinion, the VA examiner noted that the symptomatology in the Veteran's upper and lower extremities developed at the same time just three years after he was diagnosed with diabetes mellitus, and that this would not be normal for diabetic neuropathy.  The VA examiner also noted that only vibration in the Veteran's feet was affected, and that this type of differential loss of sensation as not compatible with diabetic neuropathy.  Thus, the opinion suggests that some type of lower extremity neuropathy was present, just not diabetic neuropathy.  

The Board also notes that an additional opinion is needed to address the issue of whether the Veteran's current symptomatology of the upper and lower extremities is secondary to his service-connected degenerative disc disease of the low back.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for peripheral neuropathy of the upper and lower extremities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completion of the foregoing, schedule a VA peripheral nerve examination to determine if he currently has any neuropathy or neurologic disorder     of the upper and lower extremities.  For each neurologic disability of the upper and lower extremities that is diagnosed, the examiner must provide an opinion as to whether this condition is related to his military service or caused or aggravated by service connected diabetes and lumbar spine degenerative disc disease.  

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and review of the claims file, the examiner the examiner should respond to the following:

a.  Identify each current disability found that is manifested by symptomatology of peripheral neuropathy in the extremities.

b.  For each such diagnosed disability, provide an opinion as to:

i.  Whether it is at least as likely as not (50 percent probability or greater) that     it is etiologically related to his active service, to include herbicide exposure therein.  The examiner should explain why or why not.

ii.  If not related to service, whether it is at least as likely as not (50 percent probability     or greater) that the diagnosed disability was caused by or permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected disabilities.  The examiner should explain why or why not.

iii.  If the diagnosed disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation beyond the baseline level, if possible.  A complete rationale for all opinions expressed should be provided.

3.  After undertaking the above development and any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

